Citation Nr: 0910221	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus, to include based on 
assignment of a separate compensable rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active service from July 1969 to July 
1973, and from July 1975 to September 1992.

This matter comes before the Board of Veterans' Appeals 
("Board") from a July 2005 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which continued the 
Veteran's 10 percent disability rating for bilateral tinnitus 
and denied his claim for a separate disability rating for 
each ear.

In a statement received in July 2005, the Veteran raised a 
claim of clear and unmistakable error (CUE) in an August 2002 
rating decision.  Although this matter was never adjudicated, 
the record reflects that he withdrew that claim in a November 
2005 statement.  Thus, referral of this issue to the RO is 
not warranted.


FINDING OF FACT

The Veteran's service connected tinnitus is assigned a 10 
percent disability rating, the maximum authorized under 
Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
is generally applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment, but not yet resolved as of that date.  However, 
the U.S. Court of Appeals for Veterans Claims ("Court") has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist a veteran in developing evidence to substantiate 
a claim, where that claim cannot be substantiated because 
there is no legal basis for the claim, or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOGCPREC 5-2004 (June 23, 2004).

Specifically, in regard to this case, the General Counsel has 
further held that under 38 U.S.C.A. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VA.  VAOPGCPREC 2-2004 
(March 9, 2004).


This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
bilateral tinnitus.  The pertinent facts in this case are not 
in dispute; application of pertinent provisions of the law 
and regulations will determine the outcome.  The Board finds 
that no amount of additional evidentiary development would 
change the outcome of this case, and therefore the provisions 
of the VCAA are not applicable.

The Board notes, however, that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2008).  The Veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing, 
but chose instead to participate in an informal conference 
with a Decision Review Officer at the St. Paul RO.  

Accordingly, the Board will proceed to a decision on the 
claim.

II.  Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities ("Rating Schedule"), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85-
4.87 (2002)).  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).



Prior to June 13, 2003, Diagnostic Code 6260 provided a 
single level of disability: (As discussed below, until 
recently, this was a matter of some dispute.)

10% Tinnitus, recurrent.
Note: A separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability:

10% Tinnitus, recurrent.

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the 
head.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2008).

VA's General Counsel also interpreted the pre-June 2003 
version of Diagnostic Code 6260 as providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit").  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating for tinnitus in excess of 10 percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
pre-June 13, 2003 Code 6260 as authorizing only a single 10 
percent rating for tinnitus, whether perceived as unilateral 
or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, to include the claim in the instant 
case, and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's previous 
interpretation.

The Veteran contends that the general rule adopted by VA, 
that each service-connected disability shall be rated 
separately with the ratings combined, is applicable here, and 
thus he is entitled to have separate ratings for each ear for 
his service-connected bilateral tinnitus pursuant to 
38 C.F.R. § 4.25.  The Veteran filed his claim for separate 
disability ratings in May 2005.  Since his claim was filed 
after June 13, 2003, and is therefore based on the current 
version of Diagnostic Code 6260, there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear.  As the disposition of this claim is based on 
interpretation of the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes in passing that the RO has not at any time 
adjudicated the matter of the Veteran's entitlement to an 
extraschedular rating for service-connected tinnitus.  
Moreover, the Veteran has neither indicated, nor presented 
evidence to support the premise, that his service-connected 
bilateral tinnitus disability results in marked interference 
with employment or frequent periods of hospitalization so as 
to render impracticable the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b) (2008) 
(extraschedular rating criteria).  Accordingly, in the 
absence of the matter being raised by the Veteran or 
adjudicated by the RO, the Board will not address whether 
referral for an extraschedular rating is warranted.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus, to include based on 
assignment of a separate compensable rating for each ear is 
denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


